DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant's election with traverse of Group 1, claims 1-10, in the response dated 7/5/2022, is acknowledged.
The traversal is on the ground(s) that Groups I, II, and III recite the same technical features and therefor a search for all three groups would not present a search burden. This is not found persuasive because, as set forth in the Restriction Requirement dated 5/4/2022, a restriction for examination purposes is considered proper since there would be a serious burden since the inventions require a different field of search, including searching different classes/subclasses or electronic resources, or employing different search queries. Specifically, a search for a method of preparing the nanogel of claim 1 would require a separate search for the specific temperatures recited in claims 12 and 13, as well as a specific search for dry heating (claim 11). A search for the limitation of dry heating recited in claim 9 may not be required for a rejection of Group I in view of the product-by-process claim language of claim 9 (see MPEP 2113). Furthermore, the search for a method of preventing or treating a disease as recited in claim 17 (Group III) would be separate search from a search for the composition of Group I, including a search of different classes and different electronic databases. 	As such, the requirement is still deemed proper and is therefore made FINAL.

Claim Status
Claims 1-18 are pending.
Claims 11-18 are withdrawn.
Claims 1-10 are examined on the merits in this prosecution.

CLAIM REJECTIONS

Obviousness Rejection
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (“Morphology and Thermal Properties of Calcium Alginate/Reduced Graphene Oxide Composites,” Polymers 2018, 10, 990, 1-11).
Zhao teaches a calcium alginate/reduced graphene oxide composite. Zhao teaches the composites are heated to 180-200o or higher (as high as 850 oC), and the composite increases in thermal stability as the temperature is raised (Abstract; pg 9, Table 2). 
For the limitation of “a carbonization product of at least a portion of the polysaccharide, Zhao teaches a carbonization of 2.1% at 350 oC (Table 2).
For claims 2 and 3, Zhao teaches the salt of alginic acid is calcium alginate (Abstract).
For claim 4, Zhao teaches the FT-IR spectra of the product shows a hydroxyl peak and a COO- peak (section 3.1, page 3).
For claim 5, Zhao teaches the calcium alginate is adhered to the graphene surface by an interfacial hydrogen bond (pg 3, last 4 lines), reading on a fixed end of the polysaccharide bonded to the surface of the graphene-like nanosheet.
For the hydrodynamic diameter ranges recited in claims 6 and 7, the instant specification discloses that the claimed hydrodynamic diameter is achieved at temperatures of 180-300oC, a temperature range taught by Zhao (see above). The claimed composition requires a hydrodynamic diameter produced at a temperature of 210-300 oC, which overlaps with the range taught by Zhao. Because the claimed range overlaps with the range disclosed by the prior art, a prima facie case of obviousness exists.
For the zeta potential recited in claim 8, the instant specification discloses that the claimed zeta potential is achieved at temperatures of 180-300oC, a temperature range taught by Zhao (see above). The claimed composition requires a zeta potential produced at a temperature of 180-300 oC, which overlaps with the range taught by Zhao. Because the claimed range overlaps with the range disclosed by the prior art, a prima facie case of obviousness exists.
For claim 9, Zhao teaches the thermolysis is carried out under a nitrogen gas (N2) atmosphere, reading on “dry heating” (section 3.4.3, pg 7).
For claim 10, the instant specification discloses that the claimed lattice planes of (100) and (112) form during the heating at 210-300oC, a temperature range taught by Zhao (see above). Zhao also teaches the formation of a crystalline product (section 3.2, pg 4). The claimed composition requires a lattice planes produced at a temperature of 180-300 oC, which overlaps with the range taught by Zhao (section 3.2, pg 4). Because the claimed range overlaps with the range disclosed by the prior art, a prima facie case of obviousness exists.
The examiner acknowledges that some picking and choosing was used to arrive at the instantly claimed composition in view of Zhao. However, the claimed combination of components is taught as known in the art. It would have therefore been prima facie obvious to a person having ordinary skill in the art to form the claimed composition, with a reasonable expectation of success, since the composition of Zhao appears to have been produced using the same or nearly the same components, and utilizing the same synthetic process, as the claimed nanogel.  

Nonstatutory Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1) Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 17/666,538 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims in the reference application always recite a pharmaceutical composition comprising a nanogel and a pharmaceutically acceptable vehicle thereof, wherein the nanogel comprises a graphene-like nanosheet and a polysaccharide, and the graphene- like nanosheet comprises a carbonization product of at least a portion of the polysaccharide, and the graphene-like nanosheet is complexed with the polysaccharide to form a cross-linked supramolecular structure. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P COHEN/Primary Examiner, Art Unit 1612